
	
		II
		110th CONGRESS
		2d Session
		S. 3306
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ban the exportation of crude oil produced on Federal
		  land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Oil for American Families
			 Act of 2008.
		2.Ban on exporting
			 crude oil produced on Federal land
			(a)In
			 generalNotwithstanding any other provision of law, petroleum
			 extracted from public lands in the United States (including lands located on
			 the outer continental shelf), or a petroleum product produced from such
			 petroleum, may not be exported from the United States.
			(b)DefinitionsIn
			 this section:
				(1)Petroleum
			 productThe term petroleum product means any of the
			 following:
					(A)Finished
			 reformulated or conventional motor gasoline.
					(B)Finished aviation
			 gasoline.
					(C)Kerosene-type jet
			 fuel.
					(D)Kerosene.
					(E)Distillate fuel
			 oil.
					(F)Residual fuel
			 oil.
					(G)Lubricants.
					(H)Waxes.
					(I)Petroleum
			 coke.
					(J)Asphalt and road
			 oil.
					(2)Public
			 landsThe term public lands means any land and
			 interest in land owned by the United States within the several States and
			 administered by the Secretary of the Interior through the Bureau of Land
			 Management or the Minerals Management Service, without regard to how the United
			 States acquired ownership.
				
